[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION (RE: MOTION TO WITHDRAW APPEARANCE OFPUBLIC DEFENDER)
In this habeas corpus matter the attorney appointed as a special public defender has filed a Motion to Withdraw Appearance after concluding there is no non-frivolous argument in support of the petitioner's claim.
The Court has reviewed the memorandum submitted by said special public defender in support of his motion, see Anders v.California, 386 U.S. 738 (1967); State v. Pascucci, 161 Conn. 882
(1971); Franko v. Bronson, 19 Conn. App. 686 (1989). In addition the Court has reviewed the file and transcripts. CT Page 4788
Connecticut General Statutes § 18-98(d) sets forth the criteria for jail credit. The petitioner, pursuant thereto, is not entitled to the credit being sought and his claim is frivolous.
Accordingly, the Motion to Withdraw Appearance is granted.
Klaczak, J.